 Official Form 420A (Notice of Motion or Objection) (12/16)




                               United States Bankruptcy Court
                                                   Southern District of New York


In re                                                                              )
                                                                                   )
CARMEN HERNANDEZ,                                                                  )     Case No. 18-11224-smb
                                                                                   )
          Debtor                                                                   )     Chapter 11
                                                                                   )
Address        2063 Blackrock Avenue                                               )
               Bronx, New York 10472                                               )
                                                                                   )
Last four digits of Social Security or Individual Tax-payer Identification         )
(ITIN) No(s).,(if any): xxx-xx-1634


                    NOTICE OF MOTION SEEKING AN ORDER PURSUANT TO
                    11 U.S.C. §1112(b) DISMISSING THIS CHAPTER 11 CASE
       The Chapter 11 debtor, Carmen Hernandez, has filed papers with the court seeking the entry of
an Order pursuant to 11 U.S.C. §1112(b) of the United States Bankruptcy Code dismissing this Chapter 11
bankruptcy, together with such other relief as this Court may deem just and proper.

        Your rights may be affected. You should read these papers carefully and discuss them
 with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
 may wish to consult one.)

         If you do not want the court to enter an Order pursuant to 11 U.S.C. §1112(b) of the United States
 Bankruptcy Code dismissing this Chapter 11 bankruptcy, together with such other relief as this Court may
 deem just and proper, or if you want the court to consider your views on the motion, then on or before March
 26, 2019, you or your attorney must:

            File with the court a written request for a hearing or, if the court requires a written response, an
            answer, explaining your position, at:

                                                  United States Bankruptcy Court
                                                        One Bowling Green
                                                    New York, New York 10004

            If you mail your response to the court for filing, you must mail it early enough so the court will
            receive it on or before the date stated above.

            You must also send a copy to:

                                                      Mark E. Cohen, Esq.
                                                 Attorney for Chapter 11 Debtor
                                           108-18 Queens Boulevard, 4th Floor, Suite 3
                                                  Forest Hills, New York 11375

  Attend the hearing scheduled to be held on April 2, 2019, at 10:00a.m. in Courtroom 723 at the United
  States Bankruptcy Court, Southern District of New York, One Bowling Green, New York, New York 10004

            Other steps required to oppose a motion under local rule or court order.
         If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.


Dated: Forest Hills, New York                           MARK E. COHEN, ESQ.
       March 4, 2019                                    By: /s/ Mark E. Cohen, Esq.
                                                        Attorney for Chapter 11 Debtor
                                                        108-18 Queens Boulevard
                                                         th
                                                        4 Floor, Suite 3
                                                        Forest Hills, New York 11375
                                                        Telephone (718) 258-1500
